Citation Nr: 1731096	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  16-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD) currently rated as 50 percent disabling.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision from the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2017 the Veteran requested that his case be advanced on the docket due to serious illness.  The evidence demonstrates that the Veteran has terminal liver cancer.  As such, the Veteran's motion is granted.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).  

In his April 2016 Substantive Appeal to the Board (VA Form 9), the Veteran elected to only appeal his claims for increased evaluation for PTSD and service connection claim for liver cancer due to herbicide agent exposure.  As such, the Board will not address the service connection claim for a back condition.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).  Nevertheless, it was incorrectly certified to the Board and will be dismissed as discussed below.

To clarify, the Board notes that in July 2016 the Veteran filed a Form 21-526EZ Fully Developed Claim (FDC) for increased evaluation for PTSD and service connection claims for depression and anxiety, hepatitis C, cirrhosis of the liver/hepatitis C and liver cancer due to hepatitis C.  The Veteran was notified in August 2016 that his FDC would not be processed as he had an appeal pending at the time the application was received.  As noted below, the Veteran requests withdrawal for his service connection for cirrhosis of the liver claim, however, this appeal is not before the Board.  

In June 2017 the Veteran filed a service connection claim for liver cancer due to Camp Lejeune water contamination.  While VA is obligated to develop and consider all theories of entitlement raised by the record or Veteran, separate theories of entitlement in support of a claim for benefits does not equal separate claims for benefits.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); see also Roebuck v. Nicholson, 20 Vet, App. 307, 312-314 (2006) (holding that a Veteran's claim of service connection for a lung disorder was a single claim notwithstanding that the Veteran had proffered two theories of entitlement in support of the service event element - nicotine dependence and asbestos exposure).  As such, the service connection claim for liver cancer has been amended on the title page.  

Notably, a June 2017 rating decision granted service connection for liver cancer and assigned a 100 percent disability rating effective April 27, 2017.  As this represents a full grant of the benefits sought with regard to the claim for cancerous tumors in the liver due to herbicide agent exposure and Camp Lejeune water contamination, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to an increased evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal regarding the issue of service connection for a back disorder.

2.  In June 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his service connection for hepatitis C appeal.




CONCLUSIONS OF LAW

1.  The criteria for a substantive appeal for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).

2.  The criteria for withdrawal of a substantive appeal for entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In his April 2016 substantive appeal, the Veteran only appealed the issues of his evaluation for PTSD and service connection for liver cancer.  He did not appeal the denial of service connection for a back disorder.  In a June 2017 statement the Veteran requested the withdrawal of his appeal for liver cancer, cirrhosis of the liver, and hepatitis C and to only continue his appeal for an increased PTSD evaluation.  

The Board finds that the statement indicating the Veteran's intention to withdraw the appeal for service connection for hepatitis C satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran did not appeal the claim for entitlement to service connection for a back disorder and has withdrawn his appeal regarding entitlement to service connection for hepatitis C, and, hence, there remains no allegation of error of fact or law for appellate consideration.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal for entitlement to service connection for a back disorder is dismissed.

The appeal for entitlement to service connection for hepatitis C is dismissed.


REMAND

Since the April 2016 statement of the case the Veteran underwent a November 2016 VA PTSD examination and additional relevant VA treatment records have been uploaded to his claims file.  The Veteran has not waived RO review of this new evidence.  As such, remand is necessary so that the RO can address this evidence in a supplemental statement of the case.  38 C.F.R. § 19.37 (2016).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the North Carolina VA healthcare system dated from December 2016 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  After the above development has been completed, and any other development deemed necessary, the entitlement to an increased evaluation for service-connected PTSD must be re-adjudicated.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


